
	
		II
		110th CONGRESS
		1st Session
		S. 2183
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Smith (for himself
			 and Mr. Reed) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide grants
		  for community-based mental health infrastructure improvement.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Community-Based Mental Health
			 Infrastructure Improvements Act.
		2.Community-based
			 mental health infrastructure improvementTitle V of the Public Health Service Act (42
			 U.S.C. 280g et seq.) is amended by adding at the end the following:
			
				HCommunity-based
				mental health infrastructure improvements
					560.Grants for
				community-based mental health infrastructure improvements
						(a)Grants
				authorizedThe Secretary may award grants to eligible entities to
				expend funds for the construction or modernization of facilities used to
				provide mental health and behavioral health services to individuals.
						(b)Eligible
				entityIn this section, the term eligible entity
				means—
							(1)a State that is
				the recipient of a Community Mental Health Services Block Grant under subpart I
				of part B of title XIX and a Substance Abuse Prevention and Treatment Block
				Grant under subpart II of such part; or
							(2)an Indian tribe
				or a tribal organization (as such terms are defined in sections 4(b) and 4(c)
				of the Indian Self-Determination and Education Assistance Act).
							(c)ApplicationA eligible entity desiring a grant under
				this section shall submit to the Secretary an application at such time, in such
				manner, and containing—
							(1)a plan for the construction or
				modernization of facilities used to provide mental health and behavioral health
				services to individuals that—
								(A)designates a
				single State or tribal agency as the sole agency for the supervision and
				administration of the grant;
								(B)contains
				satisfactory evidence that such agency so designated will have the authority to
				carry out the plan;
								(C)provides for the
				designation of an advisory council, which shall include representatives of
				nongovernmental organizations or groups, and of the relevant State or tribal
				agencies, that aided in the development of the plan and that will implement and
				monitor any grant awarded to the eligible entity under this section;
								(D)in the case of an
				eligible entity that is a State, includes a copy of the State plan under
				section 1912(b) and section 1932(b);
								(E)(i)includes a listing of
				the projects to be funded by the grant; and
									(ii)in the case of an eligible entity
				that is a State, explains how each listed project helps the State in
				accomplishing its goals and objectives under the Community Mental Health
				Services Block Grant under subpart I of part B of title XIX and the Substance
				Abuse Prevention and Treatment Block Grant under subpart II of such
				part;
									(F)includes
				assurances that the facilities will be used for a period of not less than 10
				years for the provision of community-based mental health or substance abuse
				services for those who cannot pay for such services, subject to subsection (e);
				and
								(G)in the case of a
				facility that is not a public facility, includes the name and executive
				director of the entity who will provide services in the facility; and
								(2)with respect to
				each construction or modernization project described in the application—
								(A)a description of
				the site for the project;
								(B)plans and
				specifications for the project and State or tribal approval for the plans and
				specifications;
								(C)assurance that
				the title for the site is or will be vested with either the public entity or
				private nonprofit entity who will provide the services in the facility;
								(D)assurance that
				adequate financial resources will be available for the construction or major
				rehabilitation of the project and for the maintenance and operation of the
				facility;
								(E)estimates of the
				cost of the project; and
								(F)the estimated
				length of time for completion of the project.
								(d)Subgrants by
				States
							(1)In
				generalA State that receives a grant under this section may
				award a subgrant to a qualified community program (as such term is used in
				section 1913(b)(1)).
							(2)Use of
				fundsSubgrants awarded pursuant to paragraph (1) may be used for
				activities such as—
								(A)the construction,
				expansion, and modernization of facilities used to provide mental and
				behavioral health services to individuals;
								(B)acquiring and
				leasing facilities and equipment (including paying the costs of amortizing the
				principal of, and paying the interest on, loans for such facilities and
				equipment) to support or further the operation of the subgrantee; and
								(C)the construction
				and structural modification (including equipment acquisition) of facilities to
				permit the integrated delivery of behavioral health and primary care of
				specialty medical services to individuals with co-occurring mental illnesses
				and chronic medical or surgical diseases at a single service site.
								(e)Request To
				transfer obligationAn eligible entity that receives a grant
				under this section may submit a request to the Secretary for permission to
				transfer the 10-year obligation of facility use, as described in subsection
				(c)(1)(F), to another facility.
						(f)Agreement to
				Federal shareAs a condition of receipt of a grant under this
				section, an eligible entity shall agree, with respect to the costs to be
				incurred by the entity in carrying out the activities for which such grant is
				awarded, that the entity will make available non-Federal contributions (which
				may include State or local funds, or funds from the qualified community
				program) in an amount equal to not less than $1 for every $1 of Federal funds
				provided under the grant.
						(g)Reporting
							(1)Reporting by
				StatesDuring the 10-year period referred to in subsection
				(c)(1)(F), the Secretary shall require that a State that receives a grant under
				this section submit, as part of the report of the State required under the
				Community Mental Health Services Block Grant under subpart I of part B of title
				XIX and the Substance Abuse Prevention and Treatment Block Grant under subpart
				II of such part, a description of the progress on—
								(A)the projects
				carried out pursuant to the grant under this section; and
								(B)the assurances
				that the facilities involved continue to be used for the purpose for which they
				were funded under such grant during such 10-year period.
								(2)Reporting by
				Indian tribes and tribal organizationsThe Secretary shall
				establish reporting requirements for Indian tribes and tribal organizations
				that receive a grant under this section. Such reporting requirements shall
				include that such Indian tribe or tribal organization provide a description of
				the progress on—
								(A)the projects
				carried out pursuant to the grant under this section; and
								(B)the assurances
				that the facilities involved continue to be used for the purpose for which they
				were funded under such grant during the 10-year period referred to in
				subsection (c)(1)(F).
								(h)Failure To meet
				obligations
							(1)In
				generalIf an eligible entity that receives a grant under this
				section fails to meet any of the obligations of the entity required under this
				section, the Secretary shall take appropriate steps, which may include—
								(A)requiring that
				the entity return the unused portion of the funds awarded under this section
				for the projects that are incomplete; and
								(B)extending the
				length of time that the entity must ensure that the facility involved is used
				for the purposes for which it is intended, as described in subsection
				(c)(1)(F).
								(2)HearingPrior
				to requesting the return of the funds under paragraph (1)(B), the Secretary
				shall provide the entity notice and opportunity for a hearing.
							(i)CollaborationThe
				Secretary may establish intergovernmental and interdepartmental memorandums of
				agreement as necessary to carry out this section.
						(j)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this section $20,000,000 for fiscal year 2008 and such sums as may be
				necessary for each of fiscal years 2009 through
				2012.
						.
		
